DETAILED ACTION
Applicant’s response, filed 24 Feb. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Feb. 2022 has been entered.

Status of Claims
It is noted that claims 3 and 6 do not include markings to indicate all the changes that have been made relative to the prior immediate version of the claims, as required by 37 CFR 1.121 (c)(2). The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. While the claims are being examined herein, future claim amendments should be made in accordance with 37 CFR 1.121.
Claims 2, 9, and 16 are cancelled.
Claims 1, 3-8, 10-15 and 17-21 are pending.
Claims 1, 3-8, 10-15 and 17-21 are rejected.
Claims 1, 3-4, 6, 8, 10, 14, 18 are objected to.

Priority
The effective filing date of the claimed invention is 17 Feb. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references have been considered by the examiner.

Claim Objections
The objection of claims 1-2, 4, and 9 in the Office action mailed 25 Aug. 2021 has been withdrawn in view of claim amendments and/or cancellations received 24 Feb. 2022.
Claims 1, 3-4, 6, 8, 10, 14, 18 are objected to because of the following informalities. This objection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 1 and 18 recite “…identifying/identify a population minor allele frequency (MAF)…, and the MAF different from the VAF…” in lines 8-10, which is a grammatical error and should be amended to remove the “and” before “the MAF”. Furthermore, to use consistent language through the claim, “the MAF” should be amended to recite “the population MAF” as later cited by the claims. Therefore, the claims can be amended to recite either “…(MAF)…, the population MAF different from the VAF…”, or “..(MAF)…, wherein the population MAF is different from the VAF…”.
Claims 1 and 18 recite “…filtering/filter at least some of the SNPs…, the filtering comprising…: selecting…; and setting…; and setting…”, which is a grammatical error and should only include an “and” after the penultimate member of the list of filtering steps. The claims should be amended to delete the “and” after the selecting step to recite “…comprising…: selecting…; setting…; and setting…”.
Claims 1 and 18 recite “…the filtering comprising, for each test sequence of the plurality of test sequences: selecting SNPs in test sequences…; setting a MAF for SNPs in test sequences…”. Because the claims already recite that each step in the filtering process occurs in test sequences, to remove redundancy and increase clarity, the limitation “for each test sequence of the plurality of test sequences” should be removed, and claims 1 and 18 should be amended to recite “…the filtering comprising: selecting SNPs in the plurality of test sequences having a VAF in either…”.
Claims 1 and 18 recite “…applying/apply a contamination model…using the identified MAF…, the identified VAF… and the generated noise model to obtain…”, which is a grammatical error and should include a comma after the penultimate member of the list used in the contamination model, to recite “…the identified VAF… , and the generated noise model to obtain…”.
Claims 1 and 18 recite “…applying/apply a contamination model…the identified VAFs for SNPs across of the plurality of test sequences…”, which is a grammatical error and should recite “…the identified VAFs for SNPs across the plurality of test sequences…”.
Claim 3 recites “…wherein identifying SNPs with VAFs indicating contamination identifies homozygous SNPs…”. To use consistent language and increase clarity, because claim 1, from which claim 3 depends, recites “calling variants…, the called variants identified as SNPs…”, claim 3 should be amended to recite either “…wherein calling variant alleles identifies homozygous SNPs…” or “…wherein the identified SNPs comprise homozygous SNPs…”. 
Claim 4 recites “…for each homozygous SNP having a VAF in the second range modifying the VAF…”, which is a grammatical error and should include a comma following “the second range”, to recite “…for each homozygous SNP having a VAF in the second range, modifying the VAF…”.
Claim 4 recites “…whose value is one less the identified…” in line 3, which is a typographical error and should recite “…whose value is one less than the identified…”.
Claim 6 recites “…regressing the identified VAFs the identified VAFs for SNPs…” in line 3, which is a typographical error and should recite “…regressing the identified VAFs for SNPs…”.
Claims 8 and 10 recite “…wherein filtering the plurality of test sequences…”. To use consistent language with that of claim 1, from which the claims depend, and to increase clarity, claims 8 and 10 should be amended to recite “…wherein filtering at least some of the SNPs of the plurality of test sequences…”.
Claim 14 recites “…determining a noise coefficient for each SNP of subset of the….”, which is a typographical error and should recite “…each SNP of the subset of…”. 
Claim 18 recites “…genearte a noise model…”, which is a typographical error and should recite “…generate a noise model…”.
Appropriate correction is required. 

Response to Arguments
Applicant’s arguments filed 24 Feb. 2022 regarding the claim objections of claims 1-2, 4, and 9 at pg. 9, para. 3 to 7 have been fully considered but they do not pertain to the newly recited or previously recited claim objections set forth above.

Applicant's arguments filed 24 Feb. 2022 regarding the claim objection of claim 14 at pg. 10, para. 1 has been fully considered but they are not persuasive. 
Applicant remarks claim 14 has been amended to recite “…each SNP of the subset of…”, as requested (Applicant’s remarks at pg. 10, para. 1).
This argument is not persuasive. Claim 14 has not been amended herein, and still recites “…for each SNP of subset of…”.

Claim Warning
The claim warning advising Applicant that should claim 4 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof in the Office action mailed 25 Aug. 2021 has been withdrawn in view of the cancellation of claim 9 received 24 Feb. 2022.

Claim Interpretation
Claims 1 and 18 recite “…filtering/filter at least some of the SNPs…to form a filtered population, the filtering comprising, for each test sequence of the plurality of test sequences: selecting SNPs in the test sequences having a VAF in either a first range or a second range, both ranges indicative of homozygosity…”. Applicant’s specification at para. [0095], discloses filtering out heterozygous SNPs and keeping homozygous SNPs. Therefore, the process of filtering at least some SNPs to form a filtered population by “selecting SNPs” indicative of homozygosity is interpreted to mean that SNPs in each of the test sequences having a VAF in either a first or second range are included (e.g. selected) in the filtered population, and at least some of the remaining SNPs are filtered out of the test sequences. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 18, and claims dependent therefrom recite “…identifying/identify a population minor allele frequency (MAF) for the plurality of test sequences…; and setting a MAF for SNPs in test sequences whose identified VAF is in the first range to the population MAF; and setting a MAF for SNPs in test sequences whose identified VAF is in the second range to a quantity of one minus the population MAF…”. Therefore, in embodiments of the claim where a single test sequence comprises more than one SNP, or in embodiments where the SNPs across the test sequences are not all in the same position, the claim requires that the MAFs for SNPs at different positions having a VAF in the first range or second range are all set to the same value of the population MAF or one minus the population MAF, respectively.
Applicant’s specification at para. [0089] and eqn. (5) discloses that a MAF for each SNP at site k of each test sequence (e.g. MAFik) can be set to the minor allele frequency of a population SNPs at a specific site k, MAFk. That is, for a particular SNP i at position k in a test sequence, the MAF for that test sequence and site is set based on a population MAF specific to the site k, MAFk. Therefore, different SNPs of the test sequences are set to a different MAFk based on the site k of the respective SNP, according to eqn. (5). However, Applicant’s specification does not provide support for using the same population MAF for setting the MAF for any SNPs (i.e. SNPs at different sites, k) in the test sequences with VAFs in the first or second range. Therefore, while Applicant’s specification provides support for setting a MAF for each SNP in a test sequence whose identified VAF is in the first range to a population MAF corresponding to the particular site k of the respective SNP, and similarly setting a MAF for SNPs in test sequences whose identified VAF is in the second range to one minus a population MAF at site k of the respective SNP, Applicant’s specification does not disclose using the same population MAF to set the MAF for all SNPs (e.g. SNPs at any site) in the test sequences with VAFs falling in the first or second range. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…identifying/identify a population minor allele frequency (MAF) for the plurality of test sequences…; and setting a MAF for SNPs in test sequences whose identified VAF is in the first range to the population MAF; and setting a MAF for SNPs in test sequences whose identified VAF is in the second range to a quantity of one minus the population MAF…” recited in claims 1 and 18, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
To overcome the rejection, Applicant can amend the claims to require that a population minor allele frequency (MAF) for the plurality of tests sequences is determined for each SNP site of the identified SNPs, and then clarify that the MAF for each SNP of a test sequence is set to the population MAF for the site of the respective SNP. 

Claim 6, and claims dependent therefrom, recites “…wherein applying the contamination model further comprises: regressing the identified VAFs for SNPs across the plurality of test sequences against the noise model and the MAF of the population…”.
Applicant’s specification at para. [0091] discloses that the contamination model uses the variant allele frequency, minor allele frequency MAF, and background noise model N for the SNPs of the test sample. Similarly, at para. [0096], Applicant’s specification discloses regressing the VAF for a plurality of SNPs in a test sample against the population minor allele frequency MAF and the background noise model N to determine a contamination event. Accordingly, Applicant’s specification discloses regressing the identified VAFs of the test sequence for which the contamination model is applied against the noise model and population MAF, but does not disclose applying a contamination model to a test sequence by regression “the identified VAFs for SNPs across the plurality of test sequences”, as claimed. This is further described at para. [0080]-[0083] of Applicant’s specification, which discloses the model can determine contamination by calculating a probability that an observed VAF of a test sample based on a test sample call file (e.g. single variant call file), a population MAF call file, and a set of variant call files (VAF-B) (e.g. identified VAFs for SNPs across the plurality of test sequences) that are input into the noise model; Applicant’s specification at para. [0083] discloses the contamination model regresses the observed variant allele frequencies of the test sample  against the MAF of the population and the noise model, and that the VAFs for SNPs across test sequences are input into the noise model. That is, Applicant’s specification does not disclose that this set of variant allele frequencies across the plurality of test sequences (e.g. VAFB) are regressed against the noise model and the MAF of the population, as recited in claim 6. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…wherein applying the contamination model further comprises: regressing the identified VAFs for SNPs across the plurality of test sequences against the noise model and the MAF of the population…” recited in claim 6, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
To overcome the rejection, claim 6 may be amended to recite “…wherein applying the contamination model to the test sequence further comprises: regressing the identified VAFs for SNPs of the test sequence against the noise model…”.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 5-15, and 17-21 under 35 U.S.C. 112(b) in the Office action mailed 25 Aug. 2021 in the Office action mailed 25 Aug. 2021 has been withdrawn in view of claim amendments and/or cancellations received 24 Feb. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “…identifying/identify a population minor allele frequency (MAF) for the plurality of test sequences, and the MAF different from the VAF…”. Claims 1 and 18 previously recite “…calling/call variant alleles…, the called variant alleles identified as SNPs…with variant allele frequencies (VAFs)…”. It is unclear if “the VAF” recited in the identifying a MAF step of the claims is intended to refer to a single VAF of the VAFs or if “the VAF” is intended to refer to all of the VAFs. If “the VAF” is intended to refer to a single VAF of the VAFs, then it is further unclear which VAF of the VAFs, “the VAF” is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean that the population minor allele frequency (MAF) is different from any VAF of the VAFs previously recited in the claims. 
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “…the MAF different from the VAF” in the step of identifying a population minor allele frequency (MAF). It is unclear if Applicant intends for the limitation to require that the allele frequency corresponding to the MAF is a different value than the allele frequency corresponding to the VAF (e.g. MAF = 0.3, while the VAF = 0.2), or if the limitation is intended to mean that the MAF represents a different measurement than the VAF, but, for example, both the MAF and a VAF could equal 0.5. As such, the metes and bounds of the claim are unclear. It is noted that Applicant’s specification does not specify that a MAF and a VAF for a particular site have to be different values, but defines the term to represent different values at para. [0056]. Therefore, the limitation is interpreted to mean that the MAF represents a different measurement or calculation than the VAF, as supported by Applicant’s specification. If Applicant agrees with this interpretation, the limitation “and the MAF different from the VAF” can be deleted, given Applicant’s specification at para. [0056] already defines a VAF to refer to the allele frequency of a test sample, which is necessarily a different measurement than a population minor allele frequency.

Response to Arguments
Applicant's arguments filed 24 Feb. 2022 regarding 35 U.S.C.112(b) have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 2 under 35 U.S.C. 112(d) in the Office action mailed 25 Aug. 2021 has been withdrawn in view of the cancellation of this claim received 24 Feb. 2021.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment. 
Claim 3 recites “…wherein identifying SNPs with VAFs indicating contamination identifies homozygous SNPs having VAF values in the first range or the second range”. Claim 1, from which claim 3 depends recites “…calling variant alleles in the plurality of test sequences, the called variants identified as SNPs across the plurality of test sequences with variant allele frequencies (VAFs) identified as indicating contamination;…filtering at least some of the SNPs…, the filtering comprising…: selecting SNPs in test sequences having a VAF in either a first range or a second range, both ranges indicative of homozygosity…”. Because claim 1 requires selecting SNPs in the test sequences having a VAF in the first or second range, claim 1 already requires that the identified SNPs identifies homozygous SNPs in the test sequences that have a VAF in the range or the second range, given the first and second ranges are indicative of homozygosity. 
Claim 8 recites “…wherein filtering the plurality of test sequences to form the filtered population further comprises at least one of, for each test sequence of the plurality of test sequences:…removing non-informative SNPS with a VAF of 0.0 or 1.0”. Therefore, the broadest reasonable interpretation of claim 8 only requires removing non-informative SNPS with a VAF of 0.0 or 1.0 from the plurality of test sequences. Claim 1, from which claim 8 depends, recites “…calling variant alleles in the plurality of test sequences, the called variant alleles identified as SNPs across the plurality of variant allele frequencies (VAFs) identified as indicating contamination;…filtering at least some of the SNPs…”. Accordingly, each of the identified SNPs being filtered in claim 1 already have a VAF indicative of contamination. Applicant’s specification at para. [0087] discloses expected variant allele frequencies in uncontaminated samples are expected to be close to 0, 0.5, and 1 for genotypes 0/0, 0/1, and 1/1 respectively. Therefore, one of ordinary skill in the art would understand that “non-informative SNPs with a VAF of 0.0 or 1.0” do not indicate contamination, and the identified SNPs with VAFs identified as indicating contamination being filtered in claim 1 already do not include SNPs with a VAF of 0.0 or 1.0. As such, the broadest reasonable interpretation of claim 8 requiring removing non-informative SNPS with a VAF of 0.0 or 1.0 is never required by the claim, and thus claim 8 fails to further limit the subject matter of claim 1, from which it depends. To overcome the rejection, claim 8 can be amended to delete the limitation “removing non-informative SNPs…”, so the broadest reasonable interpretation of the claim requires “removing heterozygous SNPs with a VAF in a range between 0.2 and 0.8”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 24 Feb. 2022 regarding 35 U.S.C.112(d) have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(d) set forth above.

Claim Rejections - 35 USC § 101
The rejection of claims 2 and 9 under 35 U.S.C. 101 in the Office action mailed 25 Aug. 2021 has been withdrawn in view of the cancellation of these claims received 24 Feb. 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 18 being representative) is directed a method and product for identifying contamination in a test sequence. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 18 recite the following steps which fall under the mathematical concepts and/or mental processes  groupings of abstract ideas:
calling/call variant alleles in the plurality of test sequences, the called variant alleles identified as SNPs across the plurality of test sequences with variant allele frequencies (VAFs) identified as indicating contamination;
identifying/identify a population minor allele frequency (MAF) for the plurality of test sequences, the [population] MAF different from the VAF;
filtering/filter at least some of the SNPs of the plurality of test sequences in the initial population to form a filtered population, the filtering comprising, for each test sequence of the plurality of test sequences:
selecting SNPs in test sequences having a VAF in either a first range or a second range, both ranges indicative of homozygosity, and the first range different from the second range; 
setting a MAF for SNPs in test sequences whose identified VAF is in the first range to the population MAF; and
setting a MAF for SNPs in test sequences whose identified VAF is in the second range to a quantity of one minus the population MAF;
generating/generate a noise model that represents a measure of background noise in a subset of the plurality of test sequences in the filtered population, wherein the noise model is generated based on the subset of the filtered plurality of test sequences; and
applying/apply a contamination model to a test sequence of the plurality of test sequences in the filtered population using the identified population MAF of the plurality of test sequences, the identified VAFs for SNPs across the plurality of test sequences, and the generated noise model to obtain a confidence score representing a measure of the predicted contamination in the test sequence.
The identified claim limitations fall into the groups of abstract ideas of mathematical concepts, and/or mental processes for the following reasons. In this case, the step of calling variants in a plurality of test sequences (e.g. a plurality of 10 base pair sequences), involves performing data comparisons to compare aligned read data of a test sequence to a reference sequence of any length, to determine differences between the test sequence and the reference, and counting a number of reads supporting that variant to determine a variant allele frequency for that SNP, which can be practically performed in the mind. Specifically identifying the SNPs as having VAFs indicating contamination involves analyzing the variant allele frequencies to determine if the VAFs deviate from expected allele frequencies of 0, 0.5, or 1, which can be practically performed in the mind. In addition, the step of performing variant calling is similar to the claims in Ambry Genetics, where the courts found claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences could be practically performed in the mind (University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014)). See MPEP 2106.04(a)(2) III. A. Identifying a population minor allele frequency for the plurality of test sequences involves determining a count of reads for a particular variant in each test sequence, summing the counts for the variant across the test sequences, and dividing by the total read count at that locus across the test sequences, which can be practically performed in the mind aided with pen and paper. Next, filtering the test sequences by selecting sequences with a VAF in a first or second range, and then setting a MAF of the test sequence to either the population MAF or one minus the population MAF depending on whether the VAF is in the first or second range, respectively, involves performing data comparisons to determine which range a VAF falls in, and then substituting an appropriate value to the MAF for that SNP, which can be practically performed in the mind. Furthermore, the broadest reasonable interpretation of generating a noise model for background noise based on a subset the plurality of test sequences in the filtered population includes fitting a linear regression model with a SNP from the filtered test sequences, which amounts to a mere analysis of data. Last, the broadest reasonable interpretation of applying a contamination model to a test sequence of the plurality of test sequences in the filtered population using the identified population MAF, the identified VAFs for SNPs across of the plurality of test sequences, and the noise model to obtain a confidence score involves inputting the population MAF (e.g. 0.2), VAFs (e.g. 0.3 and 0.2), and an output from the noise model into a linear regression model and determining the output of said model (e.g. by addition and multiplication of variables), which can be practically performed in the mind aided with pen and paper. That is, other than reciting the limitations are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. See MPEP 2106.04(a)(2).
The limitations of identifying a population minor allele frequency (MAF), generating a noise model based on the subset of the filtered plurality of test sequences, and applying a contamination model to a test sequence of the filtered plurality of test sequences using the identified population MAF, the VAFs for SNPs across the plurality of test sequences, and the generated noise model to obtain a confidence score further recite a mathematical concept. A claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(1) C. In this case, identifying a minor allele frequency of a population requires performing mathematical calculations (e.g. division) to determine the fraction of individuals in a population with a particular allele, and thus amounts to a textual equivalent for performing a mathematical calculation. Furthermore, as discussed above, the broadest reasonable interpretation of generating a noise model and applying a contamination model to the identified MAF and noise model includes embodiments in which the models are linear regression models, which requires performing mathematical calculations (e.g. addition of weighted variables) to fit the noise model and then generate an output for the contamination model. Therefore, these limitations further recite the mathematical concept of a mathematical calculation. See MPEP 2106.04(a)(2) I.
Dependent claims 4-8, 10-15, 17, and 19-21 further recite an abstract idea. Dependent claim 4 further recites the mental process and mathematical concept of modifying a variable allele frequency to a value one less than the identified VAF (e.g. performing subtraction). Dependent claim 5 further recites the mental process and mathematical concept of modeling both ranges of homozygous SNPs independently. Dependent claim 6 further recites the mental process and mathematical concept of regressing the VAFs for SNPs across the plurality of test sequences against the noise model and the MAF to determine a p-value of a regression coefficient associated with the population MAF. Dependent claim 7 recites the mental process and mathematical concept of applying the contamination model to produce a confidence score based on the p-value of the regression coefficient. Dependent claim 8 further recites the mental process of removing SNPs with an allele frequency between 0.2 and 0.8. Dependent claim 10 further recites the mental process of removing SNPs with no-calls and with a depth less than 1000. Dependent claim 11 further recites the mental process of analysis of the background noise to be a population measure of allele frequency. Dependent claim 12 further recites the mental process of identifying a background noise that represents static noise generated when sequencing a SNP. Dependent claim 13 further recites the mental process of analysis of the subset of the filtered test sequences to be SNPs from uncontaminated and healthy test samples. Dependent claim 14 further recites the mental process and mathematical concept of generating the noise model by generating a noise coefficient for each SNP. Dependent claim 15 further recites the mental process and mathematical concept of generating the noise model based on a sample type. Dependent claim 16 further recites the mental process of predicting the test sequence is contaminated when the confidence score is above a threshold. Dependent claim 17 further recites the mental process and mathematical concept of applying a contamination model including a random error term. Dependent claim 19 further recites the mental process of analysis of the first range to be less than the second range. Dependent claim 20 further recites the mental process of analysis of the first range to be between 0.0 and 0.2 and the second range to be between 0.8 and 1.0. Dependent claim 21 further recites the mental process of analysis of the first range to be below a first cutoff and the second range to above a first cutoff. Therefore, claims 1, 3-8, 10-15, and 17-21 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 3-8, 10-15, 17, and 19-21 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 18 include:
receiving a plurality of test sequences from an initial population with each test sequence comprising at least one single nucleotide polymorphism (SNP) (i.e. data input); 
responsive to the confidence score being above a threshold, transmitting a notification that the test sequence is contaminated (i.e. data output);
a processor (claim 1 only); and
a non-transitory computer-readable medium (claim 18 only).
Data input, data output, a processor, and a non-transitory computer-readable medium are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.
Furthermore, transmitting a notification that the test sequence is contaminated only serves to output data generated by the abstract idea, which amounts to insignificant extra-solution activity that does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 3-8, 10-15, and 17-21 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 3-8, 10-15, 17, and 19-21 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 18 include:
receiving a plurality of test sequences from an initial population with each test sequence comprising at least one single nucleotide polymorphism (SNP) (i.e. data input); 
responsive to the confidence score being above a threshold, transmitting a notification that the test sequence is contaminated (i.e. data output);
a processor (claim 1 only); and
a non-transitory computer-readable medium (claim 18 only).
Data input, data output, a processor, and a non-transitory computer-readable medium are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 24 Feb. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that claim 1 recites “calling variant alleles in the plurality of test sequences, the called variant alleles identified as SNPs…with variant allele frequencies (VAFs) identified as indicating contamination” and “applying a contamination model to a test sequence….”, neither of which can be feasibly performed in a human mind (Applicant’s remarks at pg. 13, para. 3). Applicant remarks regarding the “calling variant alleles” limitation that test sequences are not so trivial information that it can be easily manipulated in the human mind because calling a variant deals with a vast amount of data that requires recognition of very slight variation across large multivariate datasets, that the depth of each genome read is well into the thousands, test sequences for single person can approach hundreds of thousands of nucleic acid fragments, and the number of test sequences for a population to sufficiently identify variants can be into the billions (Applicant’s remarks at pg. 13, para. 4 to pg. 14, para. 1). Applicant remarks, regarding the limitation of “…applying a contamination model” is even more strenuous for the human mind to perform because it includes multiple data sets, all similar in size to the one described above in more detail (Applicant’s remarks at pg. 14, para. 2). 
This argument is not persuasive. First regarding the arguments pertaining to the limitation of “calling variant alleles”, the arguments are not commensurate with the scope of the claims. Claim 1 requires receiving a plurality of test sequences (e.g. two test sequences each 5 base pairs in length) each comprising at least one SNP, and then calling variant alleles in the plurality of test sequences. However, the claims do not require that the “plurality of test sequences” comprises billions of test sequences, that the coverage at any position in a test sequences is into the thousands, or specify any particular length of the test sequences. Accordingly, the broadest reasonable interpretation of the claim involves “calling variant alleles” using any method in two test sequences of only a few base pairs. As discussed in the above rejection, the courts have found that claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). Similarly, the limitation of “calling variant alleles” covers any way of calling variant alleles (i.e. determining the existence of alterations”, and nothing in the claims precludes the step from being practically performed in the mind. For these same reasons, the argument regarding the contamination model requiring multiple data sets all similar in size to the one described for the calling variant alleles limitation is not persuasive because the claims do not require any particular size data set. Furthermore, it is noted that the limitation regarding applying a contamination model also recites a mathematical concept; therefore, even if the limitation could not be practically performed in the mind, the limitation would still recite an abstract idea. 

Applicant remarks that the limitations of “calling variant alleles…”, “filtering the plurality of test sequences…”, “generating a noise model…”, “applying a contamination model…”, and “transmitting a notification…” provide meaningful bounds on the purported abstract ideas of mathematical concepts and processes performable by the human mind, because, for example, a system could make a determination without generating a noise model, applying a contamination model, or transmitting a notification based on that confidence score, but claim 1 has placed these meaningful limitations on the claim such that they are no longer so broad as the abstract ideas of mathematical formulations or mental processes (Applicant’s remarks at pg. 15, para. 1-2).
This argument is not persuasive. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. See MPEP 2106.04 I. Accordingly, simply because the claim does not completely preempt all methods of detecting contamination (e.g. without generating a noise model), this does not demonstrate that the claim is patent eligible. Instead, the claims were analyzed by the two-part framework from Alice Corp. and Mayo in the above rejection. As discussed in the above rejection, the claim does not integrate the recited judicial exception into a practical application or amount to significantly more than the recited judicial exception under Step 2A, Prong 2, and Step B of the analysis because the additional elements of the claims include generic and conventional computer components and/or processes; the courts have found the of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 

Applicant remarks that the claims as a whole, are directed to a specific process for filtering non-informative sequencing data, generating a noise model based on the sequencing data, and applying a contamination detection model to the sequence data, which is not an abstract idea, but rather a technical improvement for identifying contamination in a cancer screening sample (Applicant’s remarks at pg. 13, para. 1). Applicant further remarks that the above limitations of  “calling variant alleles…”, “filtering the plurality of test sequences…”, “generating a noise model…”, “applying a contamination model…”, and “transmitting a notification…” integrate any underlying abstract ideas into a practical application that enables calling contamination events in cancer testing samples when scaled to industrial levels, and as described in Applicant’s specification, methods to estimate and determine contamination in sequencing-based cancer detection samples were virtually non-existent, while the method of claim 1 enables a contamination detection system that functions for the complex data sets driving sequencing-based contamination detection, enabling finding a needle in a sea of haystacks (Applicant’s remarks at pg. 15,, para. 3 to pg. 14, para. 1).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not require that any of the test sequences are from individuals with cancer; accordingly, the claims do not require detecting contamination in cancer samples. Furthermore, as discussed above, the judicial exception alone cannot provide the improvement. Instead, the improvement can be provided by one or more additional elements, or by the additional element(s) in combination with the recited judicial exception. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a). In this case, the alleged improvement in identifying contamination in a sequencing data amounts to an improved abstract idea (e.g. improved analysis of sequencing data), which is not an improvement to technology. The additional elements of the claim include data input, data output, a processor, and a non-transitory computer readable medium, which are generic computer components and/or processes as discussed in the above rejection. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide integrate a recited judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the claims are not directed to an improvement in technology.

Applicant remarks that the step of generating a noise model for a contamination is in the context of historical genomic data collected from a large population of samples, and that the historical genomic data is not so trivial that the step can be easily manipulated in one’s mind because generating the data requires dozens of probes, where each probe pulls down genomic reads including hundreds of nucleic acid fragments from the genome for characterization and analysis with the depth of the reads well into the thousands (Applicant’s remarks at pg. 21, para. 5 to pg. 22, para. 1 in Other Issues). 
This argument is not persuasive because it is not commensurate with the scope of the claims. Claim 1 recites “receiving a plurality of test sequences…with each test sequence comprising at least one single nucleotide polymorphism (SNP); calling variant alleles…, the called variant alleles identified as SNPs across the plurality of test sequences with variant allele frequencies (VAFs)…; identifying a population minor allele frequency (MAF) for the plurality of test sequences….; generating a noise model…generated based on the subset of the filtered plurality of test sequences”. Therefore, the broadest reasonable interpretation of claim 1 only requires receiving two test sequences, each with a single SNP, calling two variants to identify two SNPs across the test sequences with a VAF, identifying a population MAF, and then generating a noise model based on a subset of filtered test sequences, which does not require the analysis of a large quantity of information. Therefore, the limitations can be practically performed in the mind.

Claim Rejections - 35 USC § 103
The rejection of claims 1-9, 11-12, and 14-15, and 17-21 under 35 U.S.C. 103 as being unpatentable over Jun et al. (Detecting and Estimating Contamination of Human DNA Samples in Sequencing and Array-Based Genotype Data, 2012, The American Journal of Human Genetics, 91, pg. 839-848; cited on IDS filed 27 July 2018) in view of Umbarger et al. (U.S. 2014/0127688 A1) and Rava et al. (US 2012/0264121 A1) in the Office action mailed 25 Aug. 2021 has been withdrawn in view of claim amendments and/or cancellations received 24 Feb. 2022.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Jun et al. in view of Umbarger et al. and Rava et al., as applied to claim 1 above, and further in view of Xu et al. (Detecting very low allele fraction variants using targeted DNA sequencing and a novel molecular barcode-aware variant caller, 2017, BMC Genomics, 18(5), pg. 1-11; Pub. Date: 03 Jan. 2017) in the Office action mailed 25 Aug. 2021 has been withdrawn in view of claim amendments received 24 Feb. 2022.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Jun et al. in view of Umbarger et al. and Rava et al., as applied to claim 1 above, and further in view of Kim et al. (Virmid: accurate detection of somatic mutations with sample impurity inference, 2013, Genome Biology, 14:R90, pg. 1-17; cited in IDS filed 27 July 2018) in the Office action mailed 25 Aug. 2021 has been withdrawn in view of claim amendments received 24 Feb. 2022.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bergmann et al. (Conpair: concordance and contamination estimator for matched tumor-normal pairs, 2016, Bioinformatics, 32(2), pg. 3196-3198; newly cited).

Conclusion
No claims are allowed.
Claims 1, 3-8, 10-15 and 17-21 are free of the art.
Independent claims 1 and 18 recite “…identifying/identify a population minor allele frequency (MAF) for the plurality of test sequences…; and setting a MAF for SNPs in test sequences whose identified VAF is in the first range to the population MAF; and setting a MAF for SNPs in test sequences whose identified VAF is in the second range to a quantity of one minus the population MAF…”. Therefore, the claims require determining a population minor allele frequency (MAF) for the plurality of test sequences, and setting a MAF for the SNPs in the test sequences with a VAF in the first or second range to either the population MAF or one minus the population MAF, respectively. Therefore, the SNPs in the test sequences falling within the first range are assigned the same MAF value (e.g. the population MAF), and the test sequences falling within the second range are assigned the same MAF value (e.g. one minus the population MAF) . While Jun et al. (Detecting and Estimating Contamination of Human DNA Samples in Sequencing and Array-Based Genotype Data, 2012, The American Journal of Human Genetics, 91, pg. 839-848; cited on IDS filed 27 July 2018; previously cited) discloses setting an allele frequency value to a population minor allele frequency for a particular allele (pg. 842, col. 1, para. 2-3), Jun et al. does not disclose a filtering process comprising selecting SNPs falling within the first or second range in a plurality of individuals (e.g. test sequences) and then setting a MAF of these selected SNPs to either the population MAF or one minus the population MAF.
 Furthermore, after further search and consideration, the prior art does not disclose this limitation. Pertinent to Applicant’s invention is Bergmann et al. (Conpair: concordance and contamination estimator for matched tumor-normal pairs, 2016, Bioinformatics, 32(2), pg. 3196-3198; newly cited). Bergmann et al. discloses a method for estimating contamination using sequencing data (Abstract), which comprises obtaining sequencing data from a plurality of individuals (i.e. a plurality of test sequences) (Suppl., pg. 2, para. 1), calling variant alleles including single nucleotide polymorphisms with VAFs (Suppl., pg. 1, para. 1-2), identifying a population minor allele frequency for the plurality of test sequences (Suppl., pg. 1, para. 2 to pg. 2, para. 1), filtering SNPs in the sequences by selecting only homozygous markers to use in estimating contamination (Suppl., pg. 1, para. 2; Suppl., pg. 5, para. 1). However, Bergmann et al. also does not disclose setting a MAF for each of the selected homozygous SNPs (e.g. in a first or second range indicating homozygosity) to the same population MAF or one minus the population MAF, as claimed. 
However, it is noted that the above limitation regarding setting the MAF for the selected SNPs in the filtering process does not have adequate support in Applicant’s specification, as discussed above in the rejection of the claims under 35 U.S.C. 112(a). 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631